UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-188152 ZHEN DING RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 11-3350926 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite 205, 353 St. Nicolas, Montreal, Quebec Canada H2Y 2P1 (Address of principal executive offices) (Zip Code) (775) 410-5287 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYESoNO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYESoNO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)oYESxNO Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. oYES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 63,968,798 common shares issued and outstanding as of November 3, 2015 ZHEN DING RESOURCES INC. FORM 10-Q TABLE OF CONTENTS Contents PART I - FINANCIAL INFORMATION 3 Item 1. Unaudited Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II - OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements Our unaudited interim financial statements for the three and nine month periods ended September 30, 2015 form part of this quarterly report. The financial statementsare stated in United States Dollars (US$) and are prepared in accordance with United StatesGenerally Accepted Accounting Principles. 3 Table of Contents Zhen Ding Resources Inc. Consolidated Balance Sheets (Unaudited) September 30, December 31, Assets Current Assets: Cash and cash equivalents $ $ Accounts receivable VAT receivables Prepaid expenses and other current assets Total current assets Property and equipment, net of accumulated depreciation Construction in progress Total assets $ $ Liabilities and Equity (Deficit) Current Liabilities: Accounts payable and accrued liabilities $ $ Accrued interest-related parties Deferred revenues Due to related parties Short-term debt-related parties Total current liabilities Equity (Deficit): Common stock, 150,000,000 authorized, $0.0001 par value, 63,968,798 shares issued and outstanding Additional paid-in capital Subscriptions receivable ) ) Accumulated other comprehensive income (loss) ) Accumulated deficit ) ) Total deficit attributable to Zhen Ding Resources Inc. ) ) Non-controlling interests ) ) Total equity (deficit) ) ) Total liabilities and equity (deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents Zhen Ding Resources Inc. Consolidated Statements of Operations and Comprehensive Loss (Unaudited) Three months ended September 30, Nine months ended September 30, Revenues $
